Citation Nr: 0711291	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis, left knee, status post total knee replacement 
effective June 27, 2002 to November 12, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
arthritis, left knee, status post total knee replacement 
effective January 1, 2004 to February 27, 2004.

3.  Entitlement to an evaluation in excess of 30 percent for 
arthritis, left knee, status post total knee replacement 
effective April 1, 2005.

4.  Entitlement to a compensable evaluation for left shoulder 
impingement syndrome (dominant) effective June 27, 2002 to 
February 12, 2004.

5.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder impingement syndrome (dominant) effective 
February 12, 2004.

6.  Entitlement to an evaluation in excess of 10 percent for 
tinea cruris, thigh and anal area.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
June 1988 and over 21 years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an August 2002 
rating decision, the RO denied entitlement to an evaluation 
in excess of 10 percent for the left knee disability, and 
denied a compensable rating for the left shoulder.  The RO 
denied a compensable evaluation for tinea cruris of the thigh 
and anal area in November 2002.  In November 2003, the RO 
granted an increased rating of 10 percent for tinea cruris, 
effective June 27, 2002.  The RO also granted an increased 
rating of 20 percent for the left shoulder and 30 percent for 
the left knee in October 2004, both ratings effective 
February 12, 2004.  In February 2005, the RO further assigned 
a 100 percent rating for the left knee from November 12, 2002 
to January 1, 2004, a 60 percent rating effective January 1, 
2004 to February 27, 2004, a 100 percent rating effective 
February 27, 2004 to April 1, 2005, and a 30 percent rating 
effective April 1, 2005.  

The veteran has not indicated that he is satisfied with these 
disability ratings, and through his representative has 
specifically indicated that he is not satisfied with the 
present 30 percent rating assigned for the left knee, the 20 
percent rating assigned for the left shoulder, and the 10 
percent rating assigned for tinea cruris of the thigh and 
anal area.  Thus, these claims are still before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Effective June 27, 2002 to November 12, 2002, the left 
knee disability is manifested by flexion most severely 
limited to 60 degrees, extension limited to 10 degrees, use 
of a brace, degenerative joint disease, and functional 
impairment due to pain.  

2.  Effective January 1, 2004 to February 27, 2004, the left 
knee disability is manifested by flexion most severely 
limited to 80 degrees after repetitive movement and 20 
degrees with active resistance, extension limited to 10 
degrees, joint effusion with total left knee arthroplasty in 
alignment, and functional impairment due to pain.

3.  Effective April 1, 2005, the left knee disability is 
manifested by flexion most severely limited to 90 degrees, 
extension limited to 30 degrees and 45 degrees with strong 
resistance, degenerative joint disease, mild medial/lateral 
instability and weakness, and functional impairment due to 
pain.  

4.  Effective June 27, 2002 to February 12, 2004, the left 
shoulder disability is manifested by 0 to 170 degrees of 
forward flexion, 0 to 180 degrees of abduction, and 0 to 90 
degrees of internal and external rotation.  

5.  Effective February 12, 2004, the left shoulder disability 
is manifested by abduction most severely limited to 80 
degrees, periodic flare ups, which subjectively caused 
further limitation of motion, and functional impairment due 
to pain and weakness. 

6.  The tinea cruris of the thigh and anal area affects no 
more than 9 percent of the body; and within the last 12-month 
period has only required intermittent use of steroid cream 
for less than six weeks.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability, effective November 12, 2002 to 
January 1, 2004 have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 
(2006).

2.  The criteria for an evaluation in excess of 60 percent 
for the left knee disability, effective January 1, 2004 to 
February 27, 2004 have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5260, 
5261 (2006).

3.  The criteria for a 40 percent evaluation, but no higher, 
for the left knee disability, effective April 1, 2005 have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5055, 5260, 5261 (2006).

4.  The criteria for a separate 10 percent rating, but no 
higher, for lateral instability of the left knee, effective 
April 1, 2005 have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).

5.  The criteria for a compensable evaluation for the left 
shoulder disability, effective June 27, 2002 to February 12, 
2004 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201 (2006).

6.  The criteria for an evaluation in excess of 20 percent 
for the left shoulder disability, effective February 12, 2004 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201 (2006).

7.  The criteria for a rating higher than 10 percent for 
tinea cruris of the thigh and anal area have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a May 2004 VA 
letter.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency and that it was his 
responsibility to respond in a timely manner to VA's requests 
for specific information, and to provide a properly executed 
release so that VA could request the records for him.  The 
letter also notified the veteran to submit any evidence in 
his possession.  In a March 2006 letter, the RO further 
notified the veteran that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection was granted, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

While the notice provided to the appellant in May 2004 and 
March 2006 was not given prior to the first AOJ adjudication 
of the claims in 2002, as required by 38 U.S.C.A. § 5103(a), 
the subsequent VA letters corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
veteran and his representative have had ample opportunity to 
fully participate in the process, including the opportunity 
to submit additional evidence and argument with respect to 
the claims.  No prejudice has been alleged with respect to 
the timing or content of the notice provided by either the 
veteran or his representative.

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  VA also has provided 
all necessary examinations.  The veteran has not referred to 
any additional, unobtained, available, relevant evidence. 

VA has satisfied its duties to notify and assist the veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  The Board has considered the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disabilities, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  There is a 
distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

As some of the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
as enunciated by the Court in Fenderson, is appropriate.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Left knee

The RO originally granted service connection for a left knee 
disability in October 1988, assigning a 0 percent rating, 
effective July 1, 1988.  In February 1990, the RO assigned an 
increased evaluation of 10 percent for the left knee, 
effective July 1, 1988.

The veteran filed an increased rating claim for his left knee 
in June 2002.  He indicated that fluid build-up in his knee 
had caused severe loss of range of motion and most likely 
would result in him having a total knee replacement later 
that year.  The veteran also previously submitted a statement 
in January 2002 that his knee problem had significantly 
deteriorated in the past few years, noting that he had a knee 
surgery and had not recovered.  He indicated that he had a 
torn meniscus, which was repaired arthroscopically and that 
he had not been able to run or jog since then.  Additionally, 
he noted that he walked with pain and still limped from the 
surgery.  He thus asserted that the level of disability 
associated with his left knee was worse than warranted by a 
10 percent rating.

The RO subsequently granted a 100 percent rating for the left 
knee, effective November 12, 2002 to January 1, 2004, a 60 
percent rating effective January 1, 2004 to February 27, 
2004, a 100 percent rating effective February 27, 2004 to 
April 1, 2005, and a 30 percent rating effective April 1, 
2005.  The veteran has not indicated that he is satisfied 
with these ratings, and through his representative has 
specifically indicated that he is not satisfied with the 
present 30 percent rating.

The left knee disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC's) 5003-5055 for degenerative arthritis 
and knee replacement.  Under DC 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  

The average normal range of motion of the knee is from 0 
degrees (extension) to 140 degrees (flexion).  38 C.F.R. 
§ 4.71a, Plate II.

DC 5260 addresses limitation of flexion of the leg.  Flexion 
limited to 60 degrees warrants a noncompensable (0 percent) 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating. 

DC 5261 addresses limitation of extension of the leg.  
Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees warrants a 
20 percent rating.  Extension limited to 20 degrees warrants 
a 30 percent rating.  Extension limited to 30 degrees 
warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg).  VAOPGCPREC 9-2004 (2004). 

DC 5055 evaluates knee replacement (prosthesis) prosthetic 
replacement of knee joint.  The minimum rating for knee 
replacement (prosthesis) prosthetic replacement of knee joint 
is 30 percent.  A 60 percent rating is assigned for knee 
replacement (prosthesis) with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
A 100 percent evaluation is assigned under DC 5055 for one 
year following implantation of prosthesis.

Effective June 27, 2002 to November 12, 2002

From June 2002 to November 2002, the veteran's left knee is 
rated as 10 percent disabling.  

On a June 2002 VA examination report, the veteran reported 
that he had been wearing a brace off and on for eight years 
and was not able to cross over the knee.  He also had limited 
range of motion including bending and flexion.  On 
examination, there was swelling in the left knee.  Flexion of 
the left knee was 0 to 60 degrees with pain.  Extension was 0 
degrees minus 10 degrees with pain.  X-rays showed 
degenerative joint disease especially in the medial 
compartment of the knee, as well as spur formation in the 
superior aspect of the patella.

A July 2002 VA examination report shows edema in the left 
knee and that the veteran walked with a limp on the right 
side.  There was no ankylosis present; range of motion was 
from 0 to 125 degrees, limited slightly by a +2 edema 
surrounding the joint.  The diagnosis was degenerative 
arthritis in the left knee predominantly involving the medial 
joint compartment, requiring drainage and surgery in 2000.

A September 2002 private physical therapy record notes severe 
osteoarthritis of the left knee with pain.

The medical records from June 2002 to November 2002 do not 
support a rating higher than 10 percent for limitation of 
motion of the left knee.  The most severe limitation of 
motion showed loss of 10 degrees of extension and flexion to 
60 degrees.  This does not warrant a rating higher than 10 
percent under DC's 5003, 5260, or 5261, even with 
consideration of separate ratings for limitation of flexion 
and extension.

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC's 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  Under DC 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating; and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

The veteran reportedly wore a brace and limped on the right 
side.  The July 2002 VA examination report notes, however, 
that there was no history of chronic dislocation; and on 
physical examination, the collateral and cruciate ligaments 
were intact.  Thus, a separate rating for lateral instability 
does not apply for this time period.

From January 1, 2004 to February 27, 2004

The veteran underwent a total arthroplasty of the left knee 
on November 12, 2002, and was assigned a 100 percent rating 
under DC's 5003-5055 effective November 12, 2002.  From 
January 1, 2004 to February 27, 2004, the veteran was awarded 
a 60 percent rating.  As the veteran cannot receive a rating 
higher than 100 percent for his left knee disability, the 
only issue to be addressed is whether an increased evaluation 
from January 2004 to February 2004 is warranted.  

A February 12, 2004 VA examination report notes the veteran 
had pain and weakness with limited motion in the joint.  He 
had no giving way, locking up, swelling, heat, or redness in 
the knee joint.  Physical examination revealed the knee could 
be manipulated to 100 degrees posteriorly and 10 degrees 
anteriorly.  He had 5 degrees of abduction with pain at this 
location on repetitive passive movement.  With active 
movement, the veteran was able to achieve 80 degrees 
posterior movement to 10 repetitions without pain or fatigue.  
He similarly could extend the knee to 0 degrees anteriorly 
and laterally abduct to 0 degrees, with similar repetitions 
without pain or fatigue.  Active motion with resistance was 
limited to 20 percent posterior motion, 0 degrees anterior, 
and 0 degrees abduction with one repetition with pain and 
extreme fatigability at this level of activity.  The veteran 
noted that flare-ups would reduce the range of motion and 
strength by approximately one half, with increasing 
fatigability commensurate with this diminution and 
discomfort.  The radiology report demonstrated moderate size 
joint effusion with total left knee arthroplasty in 
alignment.

The evidence from January 1, 2004 to February 27, 2004 does 
not show that the left knee disability warranted a rating 
higher than 60 percent under DC 5055.  As the time frame is 
longer than one year following the total left knee 
arthroplasty performed in November 2002, a 100 percent rating 
no longer is applicable under DC 5055.  

A separate rating under DC 5260 also is not possible without 
compensating the veteran twice for the same impairment.  The 
evidence shows that the veteran had significant limitation of 
motion in the left knee from January 2004 to February 2004, 
including about 20 degrees of flexion with active resistance, 
and even more reduced range of motion during flare-ups.  
Notwithstanding VAOPGCPREC 9-2004 (2004), which allows for 
separate ratings for limitation of flexion and extension of 
the leg, DC 5055 already assigns a 60 percent rating for knee 
replacement with severe painful motion or weakness in the 
affected extremity.  To assign a separate compensable rating 
for limitation of flexion of the leg under DC 5260 is 
considered "pyramiding" and is not permitted under 
38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994).

Additionally, a separate rating for lateral instability and 
recurrent subluxation is not applicable under VAOPGCPREC 23-
97 (1997) for this time period.  The February 12, 2004 VA 
examination report noted that the veteran reported no history 
of dislocation or recurrent subluxation and did not use a 
crutch, brace, cane, or corrective shoes.  



Effective April 1, 2005

A May 2005 VA examination report notes that the veteran 
underwent a revision and second knee replacement in February 
2004 because of failure of the appliance and worsening left 
knee pain.  The RO assigned the veteran a 100 percent rating 
under DC 5055 effective February 27, 2004 to April 1, 2005.  
As a rating higher than 100 percent cannot be received for 
the left knee from February 2004 to April 2005, the only 
analysis will be whether an increased evaluation effective 
April 1, 2005 is warranted.

Effective April 1, 2005, a 30 percent rating under DC 5055 
was assigned for the left knee disability.  One year had 
passed since the February 2004 corrective knee surgery; thus, 
a 100 percent rating under DC 5055 does not apply.  

A May 2005 VA examination report notes the total left knee 
replacement in February 2004 and that the veteran had mild 
improvement, but continued to have pain and swelling.  He had 
less pain and could walk without problems in short distances, 
about a mile, but was not able to jog or run.  He also had 
difficulty putting on his shoes and was not able to reach his 
feet tying his shoes on the left side.  He did not use a 
brace.  He reportedly had pain on the medial side of the left 
knee and episodes of dislocation or subluxation one to three 
times a month.  His condition affected motion in the knee 
joint and ambulation.  On physical examination, he had an 
antalgic gait with poor propulsion.  There was no evidence of 
abnormal weight-bearing.  Flexion in the left leg was 30 to 
90 degrees; pain began at 30 degrees and ended at 90 degrees.  
Passive range of motion was 30 to 90 degrees; pain began at 
30 degrees and ended at 90 degrees.  Range of motion against 
strong resistance was to 45 to 105 degrees; pain began at 45 
degrees and ended at 105 degrees.  Limitation of movement on 
repetitive use was 30 to 90 degrees.  The factor noted to be 
most responsible for additional limitation of movement was 
fatigue.  The examiner also found mild medial/lateral 
instability and mild weakness.

As noted, there are no specific criteria for a 30 percent 
rating under DC 5055, other than to note that this is the 
minimum rating for knee replacement (prosthesis) prosthetic 
replacement of knee joint.  Also, as noted, a 60 percent 
rating is assigned under DC 5055 for knee replacement 
(prosthesis) with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  

The evidence after April 2005 does not show severe painful 
motion or weakness in the left knee.  The veteran reportedly 
had mild improvement in his left knee and could walk with 
less pain and without problems in short distances.  Although 
he had an antalgic gait with poor propulsion, there was no 
evidence of abnormal weight-bearing; and the instability and 
weakness was reportedly mild.  Thus, a 60 percent rating 
under DC 5055 does not apply.

The left knee impairment is higher, however, than warranted 
by a 30 percent rating under DC 5055.  DC 5055 provides that 
with intermediate degrees of residual weakness, pain or 
limitation of motion, rate by analogy to diagnostic codes 
5256, 5261, or 5262.  As extension was limited to 30 degrees, 
and most severely limited to 45 degrees with strong 
resistance, a higher rating under DC 5261 applies.  

Extension limited to 30 degrees warrants a 40 percent rating 
under DC 5261; and extension limited to 45 degrees warrants a 
50 percent rating.  Based on the veteran's findings, the 
level of impairment more closely approximates a 40 percent 
rating for limitation of extension.  A 50 percent rating is 
not applicable in the veteran's case, because the medical 
findings show his extension, even after repetitive movement 
was to 30 degrees.  Limitation of extension to 45 degrees 
only applied with strong resistance.

A separate compensable rating for limitation of flexion of 
the leg under DC 5260 does not apply under VAOPGCPREC 9-2004 
(2004), as the most severe limitation of flexion was to 90 
degrees.  In order to receive the minimum 10 percent rating 
under DC 5260, flexion must be limited to 45 degrees.

A separate 10 percent rating for lateral instability under DC 
5257, however, does apply, effective April 1, 2005.  The May 
2005 VA examination report shows degenerative joint disease 
in the left knee, demonstrating degenerative arthritis.  
Physical examination in 2005 also revealed mild 
medial/lateral instability.  The veteran further complained 
of episodes of dislocation or subluxation one to three times 
a month.  As noted, lateral instability and degenerative 
arthritis of the knee may be rated separately under DC's 5257 
and 5003. VAOPGCPREC 23-97 (1997).  A 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability under DC 5257.  

The evidence does not rise to the level of a 20 percent 
rating under DC 5257, as the evidence does not show moderate 
recurrent subluxation or lateral instability.  The words 
"severe," "moderate," and "slight" are not defined in 
the VA Schedule for Rating Disabilities.  Nonetheless, as the 
2005 examiner specifically found "mild" instability, this 
is more representative of slight impairment.
 
The only other diagnostic code allowing for a rating higher 
than 40 percent is DC 5256 for ankylosis of the knee.  As the 
left knee has movement, however, it is not shown to be 
immobile or consolidated.  See Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Since June 2002, the veteran's left 
knee disability has had significant impact on his ability to 
walk or stand for any prolonged period of time, or engage any 
exercise, like running.  This functional impairment, however, 
already is compensated by the various ratings assigned since 
June 2002 to present.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

In sum, the Board finds that the level of impairment 
associated with the veteran's left knee disability more 
closely approximates the criteria for a 10 percent rating 
under 38 C.F.R. § 4.71a, DC's 5003-5055, effective June 27, 
2002 to November 12, 2002, a 60 percent rating effective 
January 1, 2004 to February 27, 2004, and a 40 percent rating 
under DC's 5003-5055-5261, as well as a separate 10 percent 
rating under DC 5257, effective April 1, 2005, to be combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.7.  In denying 
entitlement to any higher ratings for the applicable time 
frames, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against any further increases for any of the time periods, 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left knee is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the veteran 
reported on a June 2002 VA examination report that he retired 
in early March because of his knee problems.  He noted that 
he wanted to work in the U.S. Post Office but was not able to 
do jobs that required walking; and even sitting jobs would 
bother his left knee because he would have to get up to walk 
around.  While the left knee is shown to affect the veteran's 
employability, it is not shown to prohibit the veteran from 
working.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not warranted.





Left Shoulder

The RO originally granted service connection for status post 
dislocation of the left shoulder in October 1988, assigning a 
0 percent rating effective July 1, 1988.  This rating was 
confirmed in February 1990.

In June 2002, the veteran filed an increased rating claim for 
his left shoulder disability.  The RO assigned an increased 
rating of 20 percent for the left shoulder disability in 
October 2004, effective February 12, 2004.  The veteran, 
through his representative, has indicated that he still is 
not satisfied with the current disability rating.

The veteran's left shoulder impingement syndrome (dominant) 
is evaluated by analogy under 38 C.F.R. § 4.71a, DC 5201 for 
limitation of motion of the arm.  Where VA's Rating Schedule 
does not list a specific disability, the disability is rated 
under criteria where the functions affected, anatomical 
localization, and symptomatology are analogous.  38 C.F.R. § 
4.20.  In this case, there is no diagnostic code specific to 
impingement syndrome in the left shoulder.  For this reason, 
the RO appropriately evaluated the veteran's service-
connected disability by analogy under DC's 5299-5201 for 
limitation of motion of the arm.

Under DC 5201, limitation of motion of the arm at shoulder 
level warrants a 20 percent rating for both the major and 
minor side.  Limitation of motion of the arm to midway 
between side and shoulder level warrants a 30 percent rating 
for the major side and a 20 percent rating for the minor 
side.  Limitation of motion of the arm to 25 degrees from 
side warrants a 40 percent rating for the major side and a 30 
percent rating for the minor side.  Where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The average normal range of motion of the shoulder is from 0 
to 180 degrees of forward elevation (flexion) and 0 to 180 
degrees of shoulder abduction.  Normal range of internal and 
external shoulder rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I.

Effective June 27, 2002 to February 12, 2004

The only relevant evidence from June 2002 to February 2004 
consists of a July 2002 VA examination report.  On physical 
examination the left shoulder demonstrated 0 to 170 degrees 
of forward flexion, 0 to 180 degrees abduction, external 
rotation 0 to 90 degrees, and internal rotation 0 to 90 
degrees.  These findings do not amount to a compensable 
rating under DC 5201.  As noted, the minimum 20 percent 
rating under DC 5201 is not assigned unless the shoulder 
flexion or abduction is limited to shoulder level (i.e., not 
past 90 degrees. See 38 C.F.R. § 4.71a, Plate I). 

None of the remaining diagnostic codes for the shoulder are 
applicable for this time frame.  Specifically, the medical 
findings do not show ankylosis of the scapulohumeral 
articulation under DC 5200 or other impairment of the humerus 
under DC 5202.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  The medical evidence also does not show any 
impairment of the clavicle or scapula, such as malunion, 
nonunion, or dislocation under DC 5203. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating higher than 0 
percent is not warranted for the left shoulder effective June 
27, 2002 to February 12, 2004.  

Effective February 12, 2004

A 20 percent rating was assigned for the left shoulder under 
DC 5201, effective February 12, 2004.  In order to get the 
next higher 30 percent rating, the evidence must show 
limitation of motion of the arm to midway between side and 
shoulder level on the major side.
 
A February 12, 2004 VA examination report shows complaints of 
pain, weakness, stiffness, and fatigability with lack of 
endurance, as well as periodic flare ups afflicting the 
joints approximately once a week.  The veteran reported that 
when he had flare-ups, his range of motion and ability to 
carry out muscular activities was diminished by about 1/2 on 
these occasions.  He noted no giving way or locking up of the 
shoulder, swelling, heat, or redness.  On physical 
examination, he was able to tolerate passive maneuvers of the 
left shoulder to 40 degrees anteriorly without discomfort and 
90 degrees with pain.  The examiner was able to abduct the 
left shoulder to 110 degrees with pain repeatedly to 10 
repetitions without incident.  The veteran was able to 
perform these active maneuvers with 10 repetitions without 
significant pain or exhaustion to 90 degrees anteriorly or 40 
degrees posteriorly.  He also had 100 degrees of lateral 
abduction.  Finally, with resistance and active motion, he 
was able to perform only four repetitions with pain and 
fatigue to a range of motion of 80 degrees anteriorly, 20 
degrees posteriorly, and 80 degrees of abduction laterally in 
this joint.  The diagnosis was chronic impingement syndrome 
of the left shoulder.

A July 2004 VA examination report shows the veteran was able 
to tolerate passive maneuvers of the left shoulder to 100 
degrees anteriorly but with pain, and to 80 degrees 
posteriorly without discomfort.  With repetitive motion 
actively, he was able to reproduce these ranges of motion 
with pain at one repetition of movement.  He reported that 
with flare-ups at night, he would be reduced by 25 percent in 
the amount of motion that he could carry out in his left 
shoulder.  

A May 2005 VA examination report shows forward elevation 
(flexion) against gravity was 0 to 160 degrees, with pain at 
160 degrees.  Passive range of motion and range of motion 
against strong resistance also was 0 to 160, with no 
additional limitation of motion on repetitive use.

The objective findings do not show that the veteran's left 
arm was limited to midway between side and shoulder level.  
In February 2004, the examiner was able to abduct the left 
shoulder to 110 degrees; and with resistance and active 
motion, the veteran had 80 degrees of abduction laterally.  
The veteran determined that his range of motion would be 
limited to about half that with flare-ups, which would bring 
his abduction to about 55 degrees, and 40 degrees with 
resistance.  The veteran also estimated in July 2004 that he 
had an additional 25 percent loss with flare-ups.  The 
veteran's subjective complaints might reduce the range to 
about midway between side and shoulder level.  Although these 
complaints are significant, however, the additional loss of 
motion was not objectively found.  Objectively, the most 
severe limitation was to 80 degrees of abduction.  Even 
though 80 degrees is slightly below shoulder level, this 
range is not as low as between side and shoulder level.  
Range of flexion of the left shoulder also was to 160 degrees 
in May 2005 with no additional limitation of motion with 
repetitive use.  Thus, as a whole, the evidence does not rise 
to the level of a 30 percent rating under DC 5201, effective 
February 12, 2004.

None of the remaining diagnostic codes for the shoulder are 
applicable for this time frame.  Specifically, the medical 
findings do not show ankylosis of the scapulohumeral 
articulation under DC 5200 or other impairment of the humerus 
under DC 5202.   The medical evidence also does not show any 
impairment of the clavicle or scapula, such as malunion, 
nonunion, or dislocation under DC 5203.  The veteran reported 
no recurrent shoulder dislocations in May 2005. 

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Effective June 2002 to February 2004, 
there are no objective findings of functional impairment in 
the left shoulder; so no increased rating applies.  The 
medical evidence effective February 12, 2004 shows complaints 
of pain, weakness, stiffness, and fatigability with lack of 
endurance, and periodic flare ups afflicting the joints 
approximately once a week.  While these findings are 
significant, any functional loss related to the left shoulder 
already is contemplated by the 20 percent rating assigned 
under DC 5201, effective February 12, 2004.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1. 

In sum, the Board finds that the level of impairment 
associated with the veteran's left shoulder disability more 
closely approximates the criteria for a 0 percent rating 
under 38 C.F.R. § 4.71a, DC 5201, effective June 27, 2002 to 
February 12, 2004, and a 20 percent rating effective February 
12, 2004.  See 38 C.F.R. § 4.7.  In making this decision, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, the preponderance of the evidence is against an 
increase; there is no doubt to be resolved; and an increased 
rating for either time period is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's left shoulder.  The veteran reportedly has been 
retired since March 2002, as noted on a June 2002 VA 
examination report.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his left shoulder disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Tinea cruris

The RO originally granted service connection for tinea cruris 
of the thigh and anal area in October 1988, assigning a 0 
percent rating effective July 1, 1988.  This rating was 
confirmed in February 1990.

In June 2002, the veteran filed an increased rating claim for 
his tinea cruris, essentially asserting that his condition 
had worsened.  The RO denied the veteran's claim in November 
2002.  In November 2003, the RO assigned an increased 
evaluation of 10 percent for tinea cruris, effective June 27, 
2002.  The veteran has indicated that he still is not 
satisfied with this rating.

The schedule for ratings of the skin is found at 38 C.F.R. § 
4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the CAFC overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
the skin and published them in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002.  Because the revised regulations expressly stated 
effective dates and contained no provisions for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective dates.  Accordingly, for 
the period prior to August 30, 2002, only the "old" rating 
criteria may be considered in determining the severity of the 
veteran's tinea cruris, and evaluation will be under the 
amended provisions for evaluating the skin from August 30, 
2002.

The GC also held, however, that pursuant to 38 U.S.C. § 
7104(a), the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence, which pre-dates or post-dates a pertinent change to 
VA's rating schedule. VAOPGCPREC 3-2000.  As such, the "old" 
rating criteria for scars applies to all the evidence of 
record; while the "new" criteria only applies to evidence 
dated since the effective date of the regulatory change.

Under the criteria in effect prior to August 30, 2002, the 
veteran's tinea cruris was rated under 38 C.F.R. § 4.118, DC 
7805 (2002), which rates scars based on limitation of 
function of part affected.  

A May 2003 VA examination report shows complaints of itching 
and redness on both groin regions, as well as the forearm and 
feet.  On physical examination, the veteran had mild erythema 
bilaterally in the groin and mild scaling and erythema on the 
forearms and feet.  There was no ulceration, exfoliation, 
crusting, or disfigurement.  

A July 2004 VA examination report shows complaints of tinea 
cruris in the thigh area that is intermittent and not active 
at the present time.  On physical examination, there was no 
tinea cruris rash present in the groin area.  The impression 
was tinea cruris, non-progressive and non-active.

A May 2005 VA examination report shows history of 
hypopigmentations and scaling on the upper extremities with 
recurrence.  The veteran reportedly underwent an excision 
biopsy of a nodule on his neck, which was benign.  His 
symptoms were constant itching, lumps, nodules, peeling skin, 
pigment changes, and rashes, and intermittent crusting.  The 
examiner found no significant functional effects on daily 
activities or occupation.

A May 2006 VA examination report shows symptoms of itching 
and rashes.  The diagnosis was tinea cruris of the groin.  
The examiner did not find any significant functional effects 
on usual occupation, but found mild effects on some daily 
activities, including exercise, sports, and recreation.

A rating higher than 10 percent is not warranted under the 
criteria in effect prior to August 30, 2002.  Specifically, 
none of the medical reports demonstrate any limitation of 
function of the thigh or anal area caused by the tinea 
cruris.  While the medical evidence shows that the tinea 
cruris mildly affects the veteran's ability to engage in any 
physical activity, this is not enough to provide a 
compensable rating under DC 7805.

From August 30, 2002, the veteran's tinea cruris may also be 
evaluated under 38 C.F.R. § 4.118, DC 7806 (2006) for 
dermatitis or eczema.  Under DC 7806, a 0 percent rating is 
assigned for dermatitis or eczema covering less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent rating is 
assigned for dermatitis or eczema covering at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is assigned for dermatitis 
or eczema covering 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned for dermatitis or eczema covering more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

A May 2003 VA examination report shows the current treatment 
is triamcinolone 0.1% topical cream once a day, which 
reportedly was the same treatment used for the last 12 
months.  On physical examination, there was mild erythema 
bilaterally in the groin, and mild erythema with mild scaling 
on the forearms and on the feet, covering a total of 9 
percent of the body.  

As noted, a July 2004 VA examination report indicated that 
there was no tinea crural rash present on the groin and that 
the impression was tinea cruris, non-progressive and non-
active.

A May 2005 VA examination report shows current treatment was 
triamcinolone 0.1% cream that was used daily.  The report 
noted that steroid cream/ointment or other topical therapy 
was required constantly or near constantly.  The location of 
skin lesions included the upper arms and the neck area.

A May 2006 VA examination report notes that treatment 
included steroid cream/ointment and other topical therapy 
used less than six weeks.  The veteran stated that he had 
multiple attempts at treatment without success and that 
treatment was intermittent with remissions.  The diagnosis 
was tinea cruris of the groin.  The percentage of total body 
area affected was less than 5 percent.

The veteran cannot receive a rating higher than 10 percent 
under DC 7806 based on the percentage of area affected by 
tinea cruris.  The medical evidence shows that the percentage 
of his body affected by his skin disorders ranged from 9 to 
less than 5 percent.  As noted, a 30 percent rating is not 
assigned under DC 7806 unless 20 to 40 percent of the entire 
body or exposed area is affected.  

The veteran also cannot receive a rating higher than 10 
percent under DC 7806 based on the type and duration of 
topical therapy used.  The most severe finding was reported 
in May 2005, which noted constant or near constant use of 
steroid cream.  One year later in May 2006, however, steroid 
cream treatment was reportedly used for less than six weeks.  
The May 2006 report also noted that treatment had been 
intermittent and that there had been some remissions.  Thus, 
the medical evidence within the last 12-month period does not 
show constant or near constant systemic therapy or the use of 
systemic therapy for six weeks or more.  

Under DC 7806, dermatitis or eczema also can be rated as 
disfigurement of the head, face, or neck (DC 7800), or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118 (2006).  As the 
veteran only is service-connected for tinea cruris primarily 
of the thigh and anal area, however, a rating based on 
disfigurement of the head, face, or neck does not apply.  The 
skin neoplasms that were noted on the neck in May 2005 were 
not shown to be related to the tinea cruris of the thigh and 
anal area; nor were they found to be disfiguring.    

The level of impairment associated with the veteran's tinea 
cruris more closely approximates the criteria for a 10 
percent rating under either 38 C.F.R. § 4.118, DC 7805 
(2002), or 38 C.F.R. § 4.118, DC 7806.  See 38 C.F.R. § 4.7.  
In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b).

An extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted, as the evidence does not show the tinea cruris of 
the thigh and anal area has caused marked interference with 
employment or required frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b).

ORDER

Entitlement to an evaluation in excess of 10 percent for 
arthritis, left knee, status post total knee replacement 
effective June 27, 2002 to November 12, 2002 is denied.

Entitlement to an evaluation in excess of 60 percent for 
arthritis, left knee, status post total knee replacement 
effective January 1, 2004 to February 27, 2004 is denied.

Entitlement to an increased evaluation of 40 percent, but no 
higher, for left knee, status post total knee replacement 
effective April 1, 2005 is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to a separate 10 percent evaluation, but no 
higher, for lateral instability of the left knee is granted, 
effective April 1, 2005, subject to the rules and payment of 
monetary benefits.

Entitlement to a compensable evaluation for left shoulder 
impingement syndrome (dominant) effective June 27, 2002 to 
February 12, 2004 is denied.

Entitlement to an evaluation in excess of 20 percent for left 
shoulder impingement syndrome (dominant) effective February 
12, 2004 is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinea cruris, thigh and anal area is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


